704 N.W.2d 708 (2005)
474 Mich. 892
John DOE, Plaintiff-Appellant,
v.
ROMAN CATHOLIC ARCHBISHOP OF the ARCHDIOCESE OF DETROIT, an Ecclesiastical entity, Defendant-Appellee.
Docket No. 128475. COA No. 249394.
Supreme Court of Michigan.
October 20, 2005.
On order of the Court, the application for leave to appeal the December 21, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.
MARILYN J. KELLY, J., dissents and states as follows:
I agree with the dissenting opinion of Court of Appeals Judge Harold Hood. The limitations periods applicable to this claim may be tolled under MCL 600.5855 if the identity of another tortfeasor, the defendant, is fraudulently concealed, which is what plaintiff alleges occurred here. The decision of the Court of Appeals should be reversed and the trial court's denial of summary disposition for defendant affirmed.